Citation Nr: 0305051	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for generalized arthritis.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 through 
February 2001, when he retired from the U.S. Army as a Master 
Sergeant.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which adjudicated the 
veteran's original claim for compensation and granted service 
connection for residuals of patellofemoral syndrome of the 
left knee, residuals of patellofemoral syndrome of the right 
knee, residuals of bursitis and tendonitis of the left 
shoulder, and residuals of degenerative spurring of the right 
talus, each with an evaluation of zero percent.  In addition, 
service connection was denied for residuals of bursitis of 
the right shoulder, a right elbow disorder, generalized 
arthritis, residuals of low back pain, and residuals of pes 
planus.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities was 
also denied.  Jurisdiction of the veteran's file has 
subsequently been transferred to the RO in Houston, Texas.

The veteran filed a timely notice of disagreement (NOD), but 
only as to the issues as to the evaluations assigned for the 
left shoulder, right and left knees, and right talus 
disabilities, as well as service connection for generalized 
arthritis.

By rating action in May 2002, the RO granted compensable 
ratings of 10 percent for the service-connected right and 
left knee disabilities and the left shoulder disability, 
effective from the day after the veteran's retirement from 
active duty.  The zero percent evaluation assigned for 
residuals of the right talus spurring was continued.  The 
denial of entitlement to service connection for generalized 
arthritis was also continued.  

In July 2002 the veteran filed a substantive appeal and 
specifically indicated that the appeal was only as to the 
issue of entitlement to service connection for generalized 
arthritis.  He did not perfect his appeal as to the issues of 
increased evaluations for the left shoulder, right and left 
knee, and right talus disabilities, therefore those issues 
are not before the Board for appellate consideration at this 
time.

In his substantive appeal (on VA Form 9) the veteran alluded 
to having painful hands related to arthritis, which he stated 
was diagnosed in service.  The Board construes this as an 
informal claim for service connection for a disorder of the 
hands, and hereby refers it to the RO for appropriate action.


In an August 2002 written statement, the veteran indicated 
that, in recent correspondence he received from the RO, there 
was no mention of his feet and back.  The Board notes that 
the veteran was denied service connection for residuals of 
low back pain and residuals of pes planus in April 2001.  He 
did not appeal the RO's determination as to those issues and 
the decision became final.  However, the Board construes the 
veteran's statement as a request to reopen the claims for 
entitlement to service connection for a residuals of low back 
pain and residuals of pes planus, and hereby refers these 
claims to the RO for appropriate action.


FINDINGS OF FACT

1.  Outpatient treatment reports in service show findings of 
arthritis.

2.  The medical evidence shows that the veteran has traumatic 
arthritis of the knees, for which he has been service 
connected.

3.  The  medical evidence, including X-ray findings of 
record, fails to demonstrate that the veteran has been 
diagnosed with degenerative arthritis involving other joints.  

4.  Generalized arthritis has not been shown.


CONCLUSION OF LAW

Generalized arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records include a radiologic report 
pertaining to the left knee in June 1991, which indicates 
that perhaps there were very minimal degenerative changes 
present about the medial compartment of the knee joint and 
about the lateral patellofemoral compartment.  In October 
1991 the veteran was treated for complaints of left shoulder 
pain.  He reported that he had originally hurt his shoulder 
playing softball.  The clinical assessment was chronic 
supraspinatus tendonitis of the left shoulder.  In February 
1996 the veteran was seen at the Army Community Hospital with 
complaints of a two-week history of left shoulder/arm pain, 
with no history of trauma.  He was diagnosed with subacromial 
bursitis.  

In an in-service April 1996 outpatient treatment report, it 
was noted that bursitis/tendonitis had not resolved.  In 
September 1996 the veteran was seen for a follow-up of left 
shoulder subacromial bursitis.  The assessment was biceps 
tendonitis.  In a December 1997 medical report, it was noted 
that the veteran complained that "both hands hurt".  X-rays 
taken then were reported as being negative for fracture, 
dislocation, or degenerative changes.  

In April 1998 the veteran was diagnosed with probable 
degenerative joint disease (DJD) upon examination of his 
first metacarpophalangeal joints.  In May 1998 he was seen 
for a follow-up for arthritis of the left thumb.  He reported 
that arthritis, i.e., joint pain, had been present for 
approximately five years.  He was again diagnosed with 
probable DJD.  

In April 1999 the veteran was diagnosed with arthritis upon 
complaints of pain and weakness of both hands secondary to 
arthritis.  An October 1999 outpatient treatment report notes 
the veteran's statement that he needed medication for 
arthritis in his knees and hands.  Upon examination, he was 
diagnosed with arthritis and "rule out" rheumatoid 
arthritis.  In June 2000 he was seen with complaints of 
bilateral shoulder pain, and was diagnosed with bicipital 
tendonitis and chronic shoulder pain.  In July 2000 he was 
diagnosed, in pertinent part, with bilateral patellar 
tendonitis and rotator cuff tendonitis of the left shoulder.

In October 2000, the veteran was examined upon complaints of 
bilateral knee pain, and X-ray findings revealed DJD.  On the 
report of medical examination at the time of his retirement 
from military service, abnormalities of the lower and upper 
extremities, feet, and spine were indicated.  The examiner 
noted diagnoses of chronic low back pain syndrome, chronic 
bilateral foot pain, chronic bilateral knee pain, and chronic 
shoulder pain.  In the report of medical history, the veteran 
indicated that he had had arthritis, rheumatism, or bursitis, 
swollen or painful joints, painful shoulder, recurrent back 
pain, trick or locked knee, and foot trouble.  

In September 2000, while still in active duty status, the 
veteran filed a formal claim of entitlement to service 
connection for, among other things, arthritis of the joints.

In October 2000 he underwent a VA general medical 
examination.  With regard to his complaints of arthritis, he 
reported that in 1997 "the doctors" had diagnosed him with 
having arthritis.  He said he had suffered joint pain in the 
knees, shoulders, and back.  There was no type of arthritis 
specified.  He stated that he had been treated with Daypro 
and Indocin for the pain.  He stated further that the pain 
was aggravated by changes in weather conditions, or by 
working.  Musculoskeletal examination revealed there was full 
range of motion in all joints except the left distal talus.  
Diagnostic tests showed that the chest, right and left knee, 
lumbar spine, right and left elbow, and the right and left 
shoulder were normal.  Bilateral foot X-rays showed pes 
plantus deformities and minor degenerative spurring in the 
left distal talus.  

In addressing the question of arthritis, the examiner noted 
that the veteran complained of pain in the joints, and that 
he also gave a history of being told that he had arthritis, 
for which he had taken medication from time to time.  
However, the examiner stated that clinical evaluation did not 
reveal any joint pathology or alteration in form or function 
of the joints examined.  The diagnosis was that there was no 
pathology present to support a diagnosis of arthritis.  

Further examination revealed that both shoulders were normal.  
The examiner indicated that there was no pathology to render 
a diagnosis.  Radiographs of the right and left shoulder 
revealed that bone mineralization was normal, with no 
evidence of fracture, dislocation, or radio-opaque foreign 
bodies.  There was no focal soft tissue swelling, and the 
right and left acromioclavicular joints were intact and 
unremarkable.  The diagnostic impression was that the 
shoulders within normal limits.

Clinical evaluation of the knees revealed that they were 
normal in outline, and symmetric in form and function.  Range 
of motion was full and without restriction or pain.  The 
examiner indicated that there was no pathology to render a 
diagnosis.  Radiographs of the right and left knee showed 
bone mineralization was normal, and that there was no 
evidence of fracture, dislocation, or radio-opaque foreign 
bodies.  There was no focal soft tissue swelling and no 
effusion.  The diagnostic impression was that the knees were 
within normal limits.

The right elbow was also unremarkable.  The examiner 
indicated that there was no pathology to render a diagnosis.  
Radiographs of the right elbow were reported to show normal 
bone mineralization and no evidence of fracture, dislocation, 
or any radio-opaque foreign body.  There was no focal soft 
tissue swelling and no effusion.  The diagnostic impression 
indicated that the elbow was within normal limits.

As to the low back, clinical evaluation revealed a full range 
of motion, which occurred without restriction or pain.  The 
examiner indicated that there was no pathology to render a 
diagnosis.   Radiographs of the lumbar spine showed that bone 
mineralization was normal, and that there was no evidence of 
fracture or subluxation.  The vertebral bodies and disc space 
heights were well preserved at all lumbar levels.  There were 
no pars interarticularis defects.  The diagnostic impression 
as to the back was that the examination was within normal 
limits.


Examination of the veteran's feet revealed bilateral pes 
planus deformities and mild degenerative spurring of the left 
talus.  Radiographs of the feet demonstrated minor 
degenerative spurring involving the superior aspect of the 
left talus.  The diagnostic impressions indicated the 
presence of bilateral pes planus deformities and spurring 
involving the nonarticular surface of the distal talus.  

By rating decision of April 2001 the RO, inter alia, denied 
the veteran's claim of entitlement to service connection for 
generalized arthritis.  The veteran filed a timely notice of 
disagreement wherein he contended that the positions he held 
during the more than twenty-two years of active duty service 
required him to perform many strenuous activities in all 
kinds of weather, to include climbing trees, ladders, and 
telephones poles, which caused damage to his hands.  He 
stated that he had often been required to walk, run, and 
march on pavement, which caused damage to his knees, legs, 
and feet.  He noted that he had also spent six years on jump 
status, and the landings from parachuting out of airplanes 
caused damage to his back, knees, shoulders, elbows, feet, 
and ankles.  He further noted that he currently suffers from 
pain in his knees, shoulders, feet, elbows, and back, and 
mainly from arthritis.

X-rays of the left and right knees taken in February 2002 
showed no evidence of acute fracture or subluxation, and the 
soft tissues were unremarkable.  The joint spaces were well 
preserved.  The impression was of an unremarkable study.  The 
impression from an MRI (magnetic resonance imaging) of the 
left knee in February 2002 was minimal meniscal degeneration 
and small joint effusion.  The impression from the MRI of the 
right knee was small joint effusion. 

X-rays of the left shoulder in February 2002 revealed no 
evidence of acute fracture or subluxation.  The joint spaces 
were well preserved.  The diagnostic impression from the MRI 
of the left shoulder indicated tendonitis, without any 
definite rotator cuff tear or impingement, and bursitis.


An outpatient treatment report from St. Anthony Family Clinic 
dated in March 2002 shows that the veteran was treated for 
shoulder pain.  Upon examination, the clinical assessments 
were right shoulder tendonitis with bursitis and early DJD, 
left greater than right.  

A VA examination of the feet was conducted in April 2002.  It 
was noted that the veteran had been seen for a foot 
evaluation related to spurring of the right talus.  The 
diagnoses were that there was no evidence of problematic 
talar spurring, nor any supportive history regarding this 
issue or complaint, and chronic plantar fasciitis bilaterally 
with mild pes planus and associated mild tibiovarum and mild 
gastroc soleus equines.  

A VA orthopedic examination of the left shoulder and the 
knees was also conducted in April 2002.  The veteran reported 
that he had been airborne-qualified in the Army and had 
completed fifty-five parachute jumps before he retired.  
Examination of the shoulders showed no deformity, 
discoloration, swelling, or evidence of shoulder muscle 
atrophy.  X-rays of the left shoulder showed cystic changes 
to the greater tuberosity of the humerus, consistent with 
chronic tendonitis.  The diagnosis was chronic calcific 
supraspinatus tendonitis of the left shoulder.

Examination of the knees showed no deformity, discoloration, 
or swelling.  X-rays of both knees showed a slight decrease 
in the medial compartments bilaterally, as well as a slight 
patellar lateralization.  The diagnosis was DJD of both knees 
with chondromalacia patellae.

In May 2002 the RO issued a statement of the case (SOC) in 
which it increased the evaluations for left shoulder calcific 
supraspinatus tendonitis, right knee DJD with chondromalacia 
patellae, and left knee DJD with chondromalacia patellae from 
zero to 10 percent for each of those disabilities.  The 
evaluation for residuals of a right talus spurring was 
continued at zero percent, and the denial of service 
connection for generalized arthritis was continued.


II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in May 2002 and correspondence provided by the RO, the Board 
believes that the appellant has been given ample notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
the letter of April 2001 in which the RO advised the veteran 
of the enactment of VCAA, and of VA's responsibility to 
assist him by obtaining medical records and other evidence to 
support his claim.  Therein, the RO expressly advised the 
veteran of what evidence is necessary to establish 
entitlement, as well as what evidence VA would try to obtain, 
which information or evidence was needed from the veteran, 
and what he could do to help with his claim.  See Quartuccio, 
supra.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the veteran has been afforded a VA 
examination.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002).  The Board therefore finds that no useful purpose 
would be served in undertaking more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  The Board concludes that any defect in meeting 
the technical requirements of the VCAA is nonprejudicial and 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
generalized arthritis.  He essentially contends that 
currently suffers from arthritis of the joints throughout his 
body, in addition to his service-connected disabilities.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a chronic disorder, such 
as arthritis, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in, or as a result of service.  38 
C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that entitlement 
to service connection for the claimed disorder of generalized 
arthritis is not warranted.  The medical evidence, which we 
have extensively reviewed above, does in fact demonstrate 
that arthritis was noted in service.  Moreover, we do 
recognize the veteran's exemplary service for some 22 years, 
including many parachute jumps when he was in airborne 
status.  However, the arthritis shown in service was related 
to the veteran's knees, and, as noted earlier, the veteran 
has been granted service connected disability benefits for 
DJD of the left and right knee.  The veteran's claim for 
entitlement to service connection for generalized arthritis 
is separate and distinct from the evaluation of the knees 
under Diagnostic Code 5010 (arthritis due to trauma).  See 38 
C.F.R. § 4.14, which mandates that the evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided.  The veteran has claimed that he has arthritis of 
his other joints as well.  

X-ray findings in October 2000 revealed minor degenerative 
spurring in the left distal talus.  These findings do not 
show degenerative arthritis of a joint.  Furthermore, on VA 
examination of the feet in April 2002 it was noted that there 
was no evidence of problematic talar spurring.  Nevertheless, 
service connection was granted by the RO for residuals of 
degenerative spurring of the right talus.  

Also in October 2000, the radiographs of the right and left 
acromioclavicular joint were intact and unremarkable.  
Notwithstanding the October 2000 radiographs, a treatment 
report from St. Anthony Family Clinic dated in March 2002 
assessed DJD of the shoulders.  However, that finding of DJD 
was not based upon a radiologic evaluation.  X-ray evidence 
of the shoulders in April 2002 showed that the veteran had 
tendonitis of the left shoulder, and there was no DJD noted.  
Service connection has been granted for residuals of bursitis 
and tendonitis of the left shoulder.  However, degenerative 
arthritis involving joints other than the knees is not shown.  

It is further noteworthy that the post-service VA radiologic 
examination in October 2000 essentially reveals no pathology 
indicative of arthritis of the joints, including the knee.  
Mild degenerative spurring of the left talus was shown on VA 
the examination in October 2000, but it was not confirmed on 
X-ray findings, and there is no evidence that the joint had 
been affected.  Furthermore, in the VA examination report for 
the feet in April 2002 there were no findings of arthritis.  
Moreover, the Board finds that there is no evidence that 
arthritis of the joints, excluding the knees, became manifest 
to a degree of 10 percent within one year after his 
retirement from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Moreover, there has been no demonstration, diagnosis, or 
other showing of a chronic arthritic disorder, other than the 
knees, as a result of the arthritis noted in service.  As 
noted above, on the separation examination in September 2000 
there was no objective evidence reported to show that the 
veteran had arthritis of any of his joints.

A determination of service connection requires a finding of 
the existence of a current disability, and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal Circuit, 
which has stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In order to satisfy the requirement of a current disability, 
see Hickson, supra, there must be competent evidence that the 
disability is symptomatic at the time of application for 
service connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 
(Fed. Cir. 1998).  Congress specifically limits entitlement 
to service-connected disease or injury to cases where in 
which in-service diseases or injuries have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence 
of proof of a present disability, there can be no valid 
claim.  See also Brammer, supra.  

In light of the aforementioned evidence, the Board concludes 
that the preponderance of the competent and probative 
evidence is against a finding of service connection for the 
veteran's claimed disorder of generalized arthritis.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues, which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  The Board appreciates the sincerity of the 
veteran's belief in the merits of his claim.  However, as a 
layperson, he is not considered capable of rendering an 
opinion, no matter how sincerely, that he has arthritis as a 
result of an incident or incidents in service.  See Routen, 
supra; Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 
(1993).  

In conclusion, the Board reiterates that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for generalized arthritis.  The benefit 
sought on appeal must accordingly be denied.


ORDER

Entitlement to service connection for generalized arthritis 
is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

